Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                           May 15, 2018


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 50202-0-II

                                Respondent,

        v.
                                                              UNPUBLISHED OPINION
 DALTON W. JOHNSON,

                                Appellant.

       MAXA, C.J. – Dalton Johnson appeals his conviction of second degree trafficking in

stolen property. Johnson argues that the evidence was insufficient to convict him because the

State failed to prove that he knew that the property he sold was stolen.

       Under RCW 9A.82.055(1), a person commits second degree trafficking in stolen property

if he or she “recklessly” traffics in stolen property. The State presented sufficient evidence that

Johnson was reckless – that he knew of and disregarded a substantial risk of committing a

wrongful act. To establish recklessness, the State did not need to prove that Johnson knew that

the property was stolen. Accordingly, we affirm Johnson’s conviction.

                                              FACTS

       On November 22, 2016, Peter Aguilar discovered that a generator and other tools had

been stolen from his garage. He located the generator at a pawn shop. The pawn broker was

able to identify Johnson as the person who had pawned the generator and had video surveillance

tapes showing Johnson bringing in the generator. Johnson told a pawn broker employee that the
No. 50202-0-II


generator was a gift from his grandfather. The State charged Johnson with first degree and

second degree trafficking in stolen property.

        At trial, the investigating officer testified that Johnson had told him that he pawned the

generator for a friend named Sean Goodman. According to the officer, Johnson said that “he

didn’t really think it was legit” and that Goodman “had gone to prison for stealing stuff.” Report

of Proceedings at 192.

        Johnson testified that he had been friends with Goodman for over 14 years, that

Goodman told him that his parents gave him the generator, and that Goodman assured him that

the generator was not stolen. Johnson denied telling the officer that he thought pawning the

generator was not legitimate and he denied telling the officer that Goodman had gone to prison

for stealing.

        The jury found Johnson guilty of second degree trafficking in stolen property, but it

acquitted him of first degree trafficking. Johnson appeals his conviction.

                                            ANALYSIS

A.      STANDARD OF REVIEW

        The test for determining sufficiency of the evidence is whether, after viewing the

evidence in the light most favorable to the State, any rational trier of fact could have found guilt

beyond a reasonable doubt. State v. Homan, 181 Wash. 2d 102, 105, 330 P.3d 182 (2014). In a

sufficiency of the evidence claim, the defendant admits the truth of the State's evidence and all

reasonable inferences drawn from that evidence. Id. at 106. Credibility determinations are made

by the trier of fact and are not subject to review. State v. Miller, 179 Wash. App. 91, 105, 316 P.3d
1143 (2014). Circumstantial and direct evidence are equally reliable. Id.



                                                  2
No. 50202-0-II


B.     KNOWLEDGE REQUIREMENT FOR RECKLESSNESS

       RCW 9A.82.055(1) provides that “A person who recklessly traffics in stolen property is

guilty of trafficking in stolen property in the second degree.” “Traffic” is defined as “to sell,

transfer, distribute, dispense, or otherwise dispose of stolen property to another person.” RCW

9A.82.010(19). Trafficking includes pawning stolen property. See State v. Hermann, 138 Wn.

App. 596, 604, 158 P.3d 96 (2007) (pawning stolen rings was sufficient to support a charge of

trafficking in stolen property).

       Under RCW 9A.08.010(1)(c), “A person is reckless or acts recklessly when he or she

knows of and disregards a substantial risk that a wrongful act may occur and his or her disregard

of such substantial risk is a gross deviation from conduct that a reasonable person would exercise

in the same situation.” The trial court instructed the jury regarding this definition.

       Johnson argues that the State had to prove that he knew the generator was stolen and

recklessly disregarded this knowledge. He claims that the evidence showed only criminal

negligence, not recklessness. But RCW 9A.08.010(1)(c) clearly states that the only knowledge

requirement is that the person know of a “substantial risk that a wrongful act may occur,” not

that the person know the property was stolen.

C.     SUFFICIENCY OF EVIDENCE

       It was undisputed that Johnson pawned a stolen generator. The issue is whether Johnson

acted recklessly – disregarded a substantial risk that he was trafficking a stolen generator.

       The evidence and inferences from it, viewed in a light most favorable to the State,

showed that Johnson acted recklessly. First, Johnson admitted falsely telling the pawnshop that

he had received the generator from his grandparents, which indicates that he questioned



                                                  3
No. 50202-0-II


Goodman’s claim that the generator belonged to Goodman’s parents. Second, Johnson told the

deputy that he did not think the deal was legitimate. And third, Johnson told the deputy that

Goodman had a history of stealing goods. Johnson disputed the officer’s testimony, but we must

view the evidence in the light most favorable to the State. Homan, 181 Wash. 2d at 105.

          We hold that the State presented sufficient evidence that in pawning the stolen generator,

Johnson showed a reckless disregard for the substantial likelihood that in fact the generator was

stolen.

                                            CONCLUSION

          We affirm Johnson’s conviction of second degree trafficking in stolen property.

          A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                        MAXA, C.J.


 We concur:



 LEE, J.



 MELNICK, J.




                                                    4